[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             April 24, 2008
                              No. 07-12270                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                      D. C. Docket No. 05-02201-CV-S

CORSTIAAN A. KOK, (Tony),


                                                            Plaintiff-Appellant,

                                   versus

KADANT BLACK CLAWSON, INC.,

                                                           Defendant-Appellee.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                              (April 24, 2008)

Before ANDERSON, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Corstiaan Kok appeals the summary judgment in favor of his former
employer, Kadant Black Clawson, and against Kok’s complaint that Kadant

violated the Alabama Age Discrimination in Employment Act. Ala. Code § 25-1-

22. Kok challenges the decision of the district court on two grounds. First, Kok

argues that the district court should have granted his motion to remand the case to

the state court because the amount in controversy did not meet the threshold for the

exercise of diversity jurisdiction. 28 U.S.C. § 1332(a)(1). Second, Kok argues that

Kadant failed to present evidence to establish that the nondiscriminatory reasons

proffered for his termination were not pretextual. We affirm.

      Kok’s argument that the district court lacked subject-matter jurisdiction

fails. Kok, a resident of Jefferson County, Alabama, sought unspecified damages

for “back pay, front pay, [and] compensatory[] and punitive damages.” Kadant, a

Delaware corporation with a principle place of business in Ohio, removed the

action to federal court based on diversity jurisdiction. 28 U.S.C. § 1446. Kok filed

a motion to remand and to disavow any recovery beyond $74,999, but he did not

assert that the amount in controversy was less than the jurisdictional threshold

when he filed his complaint. Kadant opposed Kok’s motion and calculated Kok’s

recovery for back pay from the date of his termination to trial to equal $94,963.

See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340, 1347 (11th Cir. 2000). To

support its calculation, Kadant submitted Kok’s W-2 form that listed Kok’s gross



                                          2
pay for the first 11 months of the year at $75,823.66 and an affidavit that stated

that Kok’s benefits within the same period were valued at $7,944.71. The district

court correctly concluded that Kadant established that, at the time of removal,

Kok’s complaint for damages exceeded the amount in controversy required for

diversity jurisdiction. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945,

948–49 (11th Cir. 2000).

      Kok’s argument that the district court erred in its decision on the merits also

fails. Under Alabama Code § 25-1-22, it is “an unlawful employment practice for

an employer to . . . discharge an individual . . . because of the age of the

individual.” The Alabama Age Discrimination in Employment Act employs the

same analytical framework that applies to federal age-discrimination claims.

Robinson v. Ala. Cent. Credit Union, 964 So. 2d 1225, 1228 (Ala. 2007). The

district court concluded that Kok established a prima facie case of discrimination,

so we review de novo whether the reasons proffered for Kok’s termination — lack

of skills and poor performance — were merely pretexts for discrimination. See

Rowell v. BellSouth Corp., 433 F.3d 794, 798 (11th Cir. 2005).

      Kok failed to establish that the legitimate reasons Kadant proffered for

terminating Kok were pretextual. See Chapman v. AI Transp., 229 F.3d 1012,

1030 (11th Cir. 2000) (en banc) (“Provided that the proffered reason is one that



                                            3
might motivate a reasonable employer, an employee must meet that reason head on

and rebut it.”). To establish pretext, Kok was required to prove that the “‘the

proffered reason was not the true reason for the employment decision . . . either

directly by persuading the court that a discriminatory reason more likely motivated

the employer or indirectly by showing that the employer’s proffered explanation

[was] unworthy of credence.’” Jackson v. Ala. State Tenure Comm’n, 405 F.3d

1276, 1289 (11th Cir. 2005) (quoting Tex. Dep’t of Cmty. Affairs v. Burdine, 450

U.S. 248, 256, 101 S. Ct. 1089, 1095 (1981)). Kok did not present any evidence of

discriminatory animus by Kadant. Kok testified that he did not believe that his

new supervisor, Tobin Alt, or anyone else during Kok’s two years of employment

with Kadant had discriminated against him based on his age.

      Kadant presented evidence that it fired Kok for legitimate reasons. Kadant

hired Kok to sell pulp washers and, two years later, decided to concentrate sales on

its more profitable heat transfer and recausticization equipment. Kadant demoted

Kok’s General Manager and hired Alt under the directive that he increase sales.

Kok’s job description changed and he was given additional training regarding the

equipment and instructed about his sales goals and new responsibilities, but Kok

failed to satisfy his new sales goals and required assistance to close sales. After

Kadant decided that other individuals with more practical experience in the



                                           4
industry would make better salesmen for their products, Kadant fired Kok’s fellow

account manager, Bill Haren, interviewed two candidates, Kurt Skrifvars and Bob

Cicale, and hired Skrifvars to replace Haren. Two months after interviewing

Cicale, Kadant fired Kok, hired Cicale, and reorganized its sales territories. Cicale

had operated and purchased pulp mill equipment from Kadant during the 25 years

that he supervised four different pulp mills and had extensive contacts within the

industry.

      Kok failed to present evidence that the reasons proffered by Kadant were

pretextual. “We are not in the business of adjudging whether employment

decisions are prudent or fair. Instead, our sole concern is whether unlawful

discriminatory animus motivates a challenged employment decision.” Damon v.

Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir. 1999).

Viewing all the evidence in the light most favorable to Kok, he did not raise a

genuine issue of material fact as to whether Kadant’s reasons for his termination

were discriminatory or unworthy of credence. Rowell, 433 F.3d at 798. The

district court did not err when it granted summary judgment in favor of Kadant.

      The summary judgment in favor of Kadant is AFFIRMED.




                                          5